DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 19, replace “providing, by the one or more computers, output indicating the detected condition present in the monitored area” with --providing, by the one or more computers, output indicating the detected condition present in the monitored area.--
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to techniques used to monitor and address conditions at restaurants, stores, parks, office buildings and other locations. Each independent claim identifies the uniquely distinct features:
one or more computers; and 
one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
obtaining, by the one or more computers, image data from a camera, the image data representing an image of a monitored area; 
providing, by the one or more computers and to one or more machine learning models, input data that is based on the image data representing the image of the monitored area, wherein the one or more machine learning models have been trained to detect different properties or conditions of the monitored area; 
receiving, by the one or more computers, output of the one or more machine learning models, the output indicating (i) one or more status classifications for the monitored area and a respective location for each of the one or more status classifications, or (ii) whether the image data shows a state that is inconsistent with normal or expected states of the monitored area; 
evaluating, by the one or more computers, the output of the one or more machine learning models to detect a condition present in the monitored area; and 
providing, by the one or more computers, output indicating the detected condition present in the monitored area.
The closest prior art, US 10,127,607 (“Gupta et al.”); US 2014/0168433 A1 (“Frank et al.”); US 2013/0278771 A1 (“Magoun et al.”); US 5,604,823 (“Ono”), fail to anticipate or render obvious at least the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664